Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed December 1, 2022.

3.	Claims 21, 23, 29, 31, 37, and 39 have been amended.

4.	Claims 21-44 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed December 1, 2022 have been fully considered but they are not persuasive.
Further review of the applicant(s) specification discloses evidence of “identify a potential movement of an allocation of one or more of the set of resources from the first service to a second service, the identification based on a change in telemetry data corresponding to one or both of the first service and the second service” as newly amended, such as in paragraph [0048], “The telemetry manager 340 is also configured to generate telemetry profiles indicative of one or more patterns identified in analyzed telemetry data 304 for a given service. Doing so allows an orchestrator in the system 100 to dynamically allocate resources based on the profile”, and paragraph [0055], of the applicant(s) specification, “generated profiles may be used to reorchestrate resources based on the configuration states of the resources at a given point in time. For example, referring now to FIG. 6, a device in the edge platform, such as the edge gateway device 114, in operation, may perform a method 600 for processing service-aware telemetry in an edge network, based in part on the generated profiles”, emphasis added.  However, as evidenced above, nothing in the specification discloses applying machine-learning to directly perform the identifying step above as argued in the Remarks (see Remarks, page 10, first paragraph).  In fact, the specification merely applies machine-learning for determining a pattern within a resource, which is well-known, routine, and conventional, and explicitly taught by Ignatyev (US 2017/0318083).
For these reasons above and the rejections set forth below, claims 21-44 remain rejection and pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 21, 29, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The examiner could not find written description pertaining to applying “machine learning to: identify a potential movement of an allocation of one or more of the set of resources from the first service to a second service, the identification based on a change in telemetry data corresponding to one or both of the first service and the second service” as newly amended and claimed.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 21-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignatyev (US 2017/0318083) in view of Krzych et al. (US 2018/0288563).
INDEPENDENT:
As per claim 21, Ignatyev teaches one or more of a volatile memory, a non-volatile memory, or a media disc comprising instructions that, when executed, cause at least one processor (see Ignatyev, [0188]: “The software code may be stored as a series of instructions, or commands on a computer readable medium, such as a random-access memory (RAM), a read only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a CD-ROM. Any such computer readable medium may reside on or within a single computational apparatus, and may be present on or within different computational apparatuses within a system or network”) to at least: 
access utilization metrics associated with a set of resources utilized by a first service, the set of resources associated with an entity, the utilization metrics including at least one of memory utilization, operations per second, or processor utilization of the set of (see Ignatyev, [0013] “accessing data regarding the usage of a platform resource as a function of time for a plurality of tenants of the multi-tenant platform”; and [0052]: “such a platform provides services to a relatively large number of separate accounts or clients, and each account may have its own associated resource usage characteristics, agreed upon quality-of-service (QoS) to be provided, short or longer-term spikes in resource demand, etc”); 
generate a first usage pattern of the set of resources based on the utilization metrics of the first service (see Ignatyev, [0103]: “an embodiment may produce usage “signatures” for monthly usage, annual usage etc. (in order to be able to extract seasonality patterns in CIR usage by each tenant). Next, an embodiment may generate a dashboard for the cloud platform/resources management team showing daily, monthly and annual patterns observed for each tenant as measured on the same time scale”); 
apply machine learning (see Ignatyev, [0010]: “In some embodiments, each hour in a day may be represented as a “cell”/unit or dimension of data within a multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day, for example. Such “signature” vectors for one user or account/tenant may be subjected to appropriate data processing (including, but not limited to, or required to include machine learning, statistical analysis, pattern matching, etc.) to identify usage metrics or trends in such metrics among users of an account or tenant”; and [0153]: “Next, the system may use a suitable machine learning algorithm (or other form of pattern matching, statistical analysis, etc.) to make a “prediction” of the expected “signature” vector for each tenant in the Table of FIG. 5(b) by utilizing data in the Table of FIG. 5(a)”) to: 
identify a potential movement of an allocation of one or more of the set of resources from the first service to a second service, the identification based on a change in data corresponding to one or both of the first service and the second service (see Ignatyev, [0090]: “Note that by accessing and processing data regarding resource usage and possible demand (such as indicators of possible demand based on machine learning or other data processing techniques) across multiple tenants, embodiments of the inventive system and methods may be able to better allocate resources or “predict” potential resource demand across an industry or set of tenants, with this capability being possible in real-time or near real-time”);
determine whether the movement of an allocation of the one or more of the set of resources from the first service to the second service would maintain performance associated with the first service (see Ignatyev, [0090]: “Note that by accessing and processing data regarding resource usage and possible demand (such as indicators of possible demand based on machine learning or other data processing techniques) across multiple tenants, embodiments of the inventive system and methods may be able to better allocate resources or “predict” potential resource demand across an industry or set of tenants, with this capability being possible in real-time or near real-time”; and [0131]: “Determining QoS metrics, ensuring compliance with contractual obligations regarding maintaining a certain level of service, performing optimizations of the financial impact of certain types of resource usage, etc”); and 
in response to the determination, predict a second usage pattern of the set of resources based on the utilization metrics of the first service, the second usage pattern representative of the movement of the allocation of the one or more of the set of resources (see Ignatyev, [0103]: “an embodiment may produce usage “signatures” for monthly usage, annual usage etc. (in order to be able to extract seasonality patterns in CIR usage by each tenant). Next, an embodiment may generate a dashboard for the cloud platform/resources management team showing daily, monthly and annual patterns observed for each tenant as measured on the same time scale”); and 
cause the first usage pattern and the second usage pattern to be presented on a display (see Ignatyev, [0005]: “the applications may be ones used by a platform operator or administrator to manage the platform's operation, such as by managing the allocation of the resources available to the platform users. In this use case, the applications may be used to monitor events within a set of the users of an account, to manage an aspect of an account or set of accounts, or to determine metrics relating to the events initiated by a user, a set of users, an account, or a set of accounts, etc”; and [0103]: “an embodiment may produce usage “signatures” for monthly usage, annual usage etc. (in order to be able to extract seasonality patterns in CIR usage by each tenant). Next, an embodiment may generate a dashboard for the cloud platform/resources management team showing daily, monthly and annual patterns observed for each tenant as measured on the same time scale”).
Ignatyev does not explicitly teach that the data is telemetry data.
Krzych teaches telemetry data (see Krzych, [0078]: “e.g., wherein each node or node cluster floods the network with node telemetry or other data”; and [0087]: “node telemetry is received at the data routing system”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ignatyev in view of Krzych so that the data is telemetry data.  One would be motivated to do so because data is subjective and according to Ignatyev “better allocation of resources or “predict: potential resource demands across industry” will be performed regardless of the data type (see Ignatyev, [0090]).


As per claim 29, Ignatyev teaches a server comprising: memory; instructions; and processor circuitry to execute the instructions to: 
access utilization metrics associated with a set of resources utilized by a first service, the set of resources associated with an entity, the utilization metrics including at least one of a memory utilization, operations per second, or processor utilization of the set of resources (see Ignatyev, [0013] “accessing data regarding the usage of a platform resource as a function of time for a plurality of tenants of the multi-tenant platform”; and [0052]: “such a platform provides services to a relatively large number of separate accounts or clients, and each account may have its own associated resource usage characteristics, agreed upon quality-of-service (QoS) to be provided, short or longer-term spikes in resource demand, etc”); 
generate a first usage pattern of the set of resources based on the utilization metrics of the first service (see Ignatyev, [0103]: “an embodiment may produce usage “signatures” for monthly usage, annual usage etc. (in order to be able to extract seasonality patterns in CIR usage by each tenant). Next, an embodiment may generate a dashboard for the cloud platform/resources management team showing daily, monthly and annual patterns observed for each tenant as measured on the same time scale”); 
apply machine learning (see Ignatyev, [0010]: “In some embodiments, each hour in a day may be represented as a “cell”/unit or dimension of data within a multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day, for example. Such “signature” vectors for one user or account/tenant may be subjected to appropriate data processing (including, but not limited to, or required to include machine learning, statistical analysis, pattern matching, etc.) to identify usage metrics or trends in such metrics among users of an account or tenant”; and [0153]: “Next, the system may use a suitable machine learning algorithm (or other form of pattern matching, statistical analysis, etc.) to make a “prediction” of the expected “signature” vector for each tenant in the Table of FIG. 5(b) by utilizing data in the Table of FIG. 5(a)”) to: 
identify a potential movement of an allocation of one or more of the set of resources from the first service to a second service, the identification based on a change in data corresponding to one or both of the first service and the second service (see Ignatyev, [0090]: “Note that by accessing and processing data regarding resource usage and possible demand (such as indicators of possible demand based on machine learning or other data processing techniques) across multiple tenants, embodiments of the inventive system and methods may be able to better allocate resources or “predict” potential resource demand across an industry or set of tenants, with this capability being possible in real-time or near real-time”);
determine whether the movement of the allocation of one or more of the set of resources from the first service to the second service would maintain performance associated with the first service (see Ignatyev, [0090]: “Note that by accessing and processing data regarding resource usage and possible demand (such as indicators of possible demand based on machine learning or other data processing techniques) across multiple tenants, embodiments of the inventive system and methods may be able to better allocate resources or “predict” potential resource demand across an industry or set of tenants, with this capability being possible in real-time or near real-time”; and [0131]: “Determining QoS metrics, ensuring compliance with contractual obligations regarding maintaining a certain level of service, performing optimizations of the financial impact of certain types of resource usage, etc”); and 
in response to the determination, estimate a second usage pattern of utilization metrics of the set of resources based on the first service, the second usage pattern representative of the movement of the allocation of the one or more of the set of resources (see Ignatyev, [0103]: “an embodiment may produce usage “signatures” for monthly usage, annual usage etc. (in order to be able to extract seasonality patterns in CIR usage by each tenant). Next, an embodiment may generate a dashboard for the cloud platform/resources management team showing daily, monthly and annual patterns observed for each tenant as measured on the same time scale”); and 
cause the first usage pattern and the second usage pattern to be presented on a display (see Ignatyev, [0005]: “the applications may be ones used by a platform operator or administrator to manage the platform's operation, such as by managing the allocation of the resources available to the platform users. In this use case, the applications may be used to monitor events within a set of the users of an account, to manage an aspect of an account or set of accounts, or to determine metrics relating to the events initiated by a user, a set of users, an account, or a set of accounts, etc”; and [0103]: “an embodiment may produce usage “signatures” for monthly usage, annual usage etc. (in order to be able to extract seasonality patterns in CIR usage by each tenant). Next, an embodiment may generate a dashboard for the cloud platform/resources management team showing daily, monthly and annual patterns observed for each tenant as measured on the same time scale”).
Ignatyev does not explicitly teach that the data is telemetry data.
Krzych teaches telemetry data (see Krzych, [0078]: “e.g., wherein each node or node cluster floods the network with node telemetry or other data”; and [0087]: “node telemetry is received at the data routing system”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ignatyev in view of Krzych so that the data is telemetry data.  One would be motivated to do so because data is subjective and according to Ignatyev “better allocation of resources or “predict: potential resource demands across industry” will be performed regardless of the data type (see Ignatyev, [0090]).

As per claim 37, Ignatyev teaches a method comprising: 
accessing utilization metrics associated with a set of resources utilized by a first service, the set of resources associated with an entity, the utilization metrics including a memory utilization, operations per second, and processor utilization of the set of resources (see Ignatyev, [0013] “accessing data regarding the usage of a platform resource as a function of time for a plurality of tenants of the multi-tenant platform”; and [0052]: “such a platform provides services to a relatively large number of separate accounts or clients, and each account may have its own associated resource usage characteristics, agreed upon quality-of-service (QoS) to be provided, short or longer-term spikes in resource demand, etc”); 
generating a first usage pattern of the set of resources based on the utilization metrics of the first service (see Ignatyev, [0103]: “an embodiment may produce usage “signatures” for monthly usage, annual usage etc. (in order to be able to extract seasonality patterns in CIR usage by each tenant). Next, an embodiment may generate a dashboard for the cloud platform/resources management team showing daily, monthly and annual patterns observed for each tenant as measured on the same time scale”); 
applying, by executing an instruction with processor circuity, machine learning (see Ignatyev, [0010]: “In some embodiments, each hour in a day may be represented as a “cell”/unit or dimension of data within a multi-dimensional vector that represents the user's consumption of one or more platform infrastructure resources within a day, for example. Such “signature” vectors for one user or account/tenant may be subjected to appropriate data processing (including, but not limited to, or required to include machine learning, statistical analysis, pattern matching, etc.) to identify usage metrics or trends in such metrics among users of an account or tenant”; and [0153]: “Next, the system may use a suitable machine learning algorithm (or other form of pattern matching, statistical analysis, etc.) to make a “prediction” of the expected “signature” vector for each tenant in the Table of FIG. 5(b) by utilizing data in the Table of FIG. 5(a)”) to: 
identify a potential movement of an allocation of one or more of the set of resources from the first service to a second service, the identification based on a change in data corresponding to one or both of the first service and the second service (see Ignatyev, [0090]: “Note that by accessing and processing data regarding resource usage and possible demand (such as indicators of possible demand based on machine learning or other data processing techniques) across multiple tenants, embodiments of the inventive system and methods may be able to better allocate resources or “predict” potential resource demand across an industry or set of tenants, with this capability being possible in real-time or near real-time”);
determine whether the movement of the allocation of one or more of the set of resources from the first service to the second service would maintain performance associated with the first service (see Ignatyev, [0090]: “Note that by accessing and processing data regarding resource usage and possible demand (such as indicators of possible demand based on machine learning or other data processing techniques) across multiple tenants, embodiments of the inventive system and methods may be able to better allocate resources or “predict” potential resource demand across an industry or set of tenants, with this capability being possible in real-time or near real-time”; and [0131]: “Determining QoS metrics, ensuring compliance with contractual obligations regarding maintaining a certain level of service, performing optimizations of the financial impact of certain types of resource usage, etc”); and 
in response to the determination, predict a second usage pattern of the set of resources based on the utilization metrics of the first service, the second usage pattern representative of the movement of the allocation of the one or more of the set of resources (see Ignatyev, [0103]: “an embodiment may produce usage “signatures” for monthly usage, annual usage etc. (in order to be able to extract seasonality patterns in CIR usage by each tenant). Next, an embodiment may generate a dashboard for the cloud platform/resources management team showing daily, monthly and annual patterns observed for each tenant as measured on the same time scale”); and 
providing the first usage pattern and the second usage pattern to the entity (see Ignatyev, [0005]: “the applications may be ones used by a platform operator or administrator to manage the platform's operation, such as by managing the allocation of the resources available to the platform users. In this use case, the applications may be used to monitor events within a set of the users of an account, to manage an aspect of an account or set of accounts, or to determine metrics relating to the events initiated by a user, a set of users, an account, or a set of accounts, etc”; and [0103]: “an embodiment may produce usage “signatures” for monthly usage, annual usage etc. (in order to be able to extract seasonality patterns in CIR usage by each tenant). Next, an embodiment may generate a dashboard for the cloud platform/resources management team showing daily, monthly and annual patterns observed for each tenant as measured on the same time scale”).
Ignatyev does not explicitly teach that the data is telemetry data.
Krzych teaches telemetry data (see Krzych, [0078]: “e.g., wherein each node or node cluster floods the network with node telemetry or other data”; and [0087]: “node telemetry is received at the data routing system”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ignatyev in view of Krzych so that the data is telemetry data.  One would be motivated to do so because data is subjective and according to Ignatyev “better allocation of resources or “predict: potential resource demands across industry” will be performed regardless of the data type (see Ignatyev, [0090]).

DEPENDENT:
As per claims 22, 30, and 38, which respectively depend on claims 21, 29, and 37, Ignatyev further teaches wherein the instructions, when executed, cause the at least one processor to identify cost information associated with the utilization metrics (see Ignatyev, [0145]: “the operator/company would like to distribute the 12 tenants among just 2 servers instead of the current 3 servers, and thereby reduce infrastructure costs by ⅓ as compared with the use of 3 servers”; and [0146]: “As a result of this re-distribution, the manager can reduce infrastructure cost by ⅓, while improving performance for all 12 tenants; this is because in the re-distributed allocation, none of 12 tenants would have performance issues (instead of all 12 tenants having performance issues for four hours during each day in the original tenant distribution among 3 servers)”).
As per claims 23, 31, and 39, which respectively depend on claims 21, 29, and 37, although Ignatyev explicitly teaches utilization metrics, Ignatyev does not explicitly teach including the telemetry data.
Krzych teaches including the telemetry data (see Krzych, [0078]: “e.g., wherein each node or node cluster floods the network with node telemetry or other data”; and [0087]: “node telemetry is received at the data routing system”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ignatyev in view of Krzych so that utilization metrics include the telemetry data.  One would be motivated to do so because data is subjective and according to Ignatyev, utilization data will be accessed regardless of the data type (see Ignatyev, [0013] “accessing data regarding the usage of a platform resource as a function of time for a plurality of tenants of the multi-tenant platform”).
As per claims 24, 32, and 40, which respectively depend on claims 21, 29, and 37, Ignatyev further teaches wherein the entity is one or more of a tenant, a user, or an owner (see Ignatyev, Abstract: “In some embodiments, the inventive methods construct a data “signature” for a set of identified users, accounts, or tenants, where the signature contains data regarding the user, account, or tenant's “consumption” of platform infrastructure resources”).
As per claims 25, 33, and 41, which respectively depend on claims 24, 32, and 40, although Ignatyev further teaches a first entity and a second entity, Ignatyev does not explicitly teach a respective key is associated with an entity.
Krzych teaches a respective key is associated with an entity (see Krzych, [0040]: “The beacon population is preferably all associated with a common user account (e.g., management entity) or security key (e.g., API key, which can be used to authenticate communications with and/or between beacons or nodes of the same population), but can alternatively be associated with different user accounts”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ignatyev in view of Krzych so that a respective key is associated with an entity.  One would be motivated to do so because Ignatyev  teaches security requirements for removing an account or tenant for a server (see Ignatyev, [0176]: “if there are business reasons, security, or technical requirements which prevent removing an account or tenant from the server having the largest value of the norm (such as a contractual obligation, security level available on a specific server, etc.)”).
As per claims 26, 34, and 42, which respectively depend on claims 21, 29, and 37, Ignatyev further teaches wherein the utilization metrics are representative of historical values associated with the set of resources over time (see Ignatyev, Figure 4(b); and [0151]: “In one embodiment, the system may create a “prediction” model for the “signature” vectors described with reference to examples 1 and 3, for all N.sub.1 of the new tenants. In order to do this, the inventive methods may be used to analyze historical data concerning the currently existing tenants and their observed “signature” vectors”).
As per claims 27, 35, and 43, which respectively depend on claims 21, 29, and 37, Ignatyev further teaches wherein the set of resources is a first set of resources, wherein the utilization metrics further include a second set of resources utilized by a third service, the second set of resources associated with the entity, and the instructions cause the at least one processor to generate a third usage pattern of utilization metrics of the second set of resources (see Ignatyev, [0002]: “A multi-tenant architecture provides a means for multiple accounts (tenants) and users to store and access their data, and to utilize specific applications that reside on a remote platform. The platform is typically implemented as a set of servers or server groups, and is administered and operated by another party that provides use of the platform infrastructure as a service to the accounts and each account's users”; and [0052]: “such a platform provides services to a relatively large number of separate accounts or clients, and each account may have its own associated resource usage characteristics, agreed upon quality-of-service (QoS) to be provided, short or longer-term spikes in resource demand, etc”).
As per claims 28, 36, and 44, which respectively depend on claims 21, 29, and 37, although Ignatyev explicitly teaches utilization metrics, Ignatyev does not explicitly teach including sensor data.
Krzych teaches including sensor data (see Krzych, [0043]: “a UUID, major, and/or minor value, node telemetry (e.g., values encoding sensor measurements sampled by on-board sensors, such as state of charge, traffic, temperature, ambient light, noise, orientation, acceleration, etc.)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ignatyev in view of Krzych so that utilization metrics include sensor data.  One would be motivated to do so because data is subjective and according to Ignatyev, utilization data will be accessed regardless of the data type (see Ignatyev, [0013] “accessing data regarding the usage of a platform resource as a function of time for a plurality of tenants of the multi-tenant platform”).


Conclusion
8.	For the reasons above, claims 21-44 have been rejected and remain pending.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443